DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 12/22/2021.  Claims 3-4 & 14-15 are canceled by Applicant.  Claims 21-23 are newly presented.  Claims 1-2, 5-13, & 16-23 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Michael Longmeyer on 4/26/2022 & 4/27/2022.
The application has been amended as follows: 
IN THE CLAIMS:	
1.  A sleeve assembly for a combustion system of a turbine assembly, said sleeve assembly defining a central axis and comprising: 
a first duct comprising a first circumferential surface, a first radial surface, and a second radial surface, said first and second radial surfaces extending radially inward from said first circumferential surface and defining a recessed groove axially therebetween; 
a second duct comprising a second circumferential surface, said first circumferential surface radially overlapping said second circumferential surface such that said first duct and said second duct collectively define a continuous combustion chamber therein, the continuous combustion chamber configured to receive high temperature gases flowing therethrough; and 
a wear insert removably coupled to said first circumferential surface and comprising a first radial edge and a second radial edge, said wear insert positioned within the recessed groove of said first duct, wherein said first radial edge engages said first radial surface and said second radial edge engages said second radial surface to inhibit axial movement of said wear insert within said recessed groove, said wear insert extending radially from the recessed groove to engage said second circumferential surface,
wherein said wear insert comprises a rectangular cross section having an axial length, parallel to the central axis, and a radial width, wherein the axial length is greater than the radial width.  

5. - - CANCELED - - 

6.  The sleeve assembly in accordance with Claim 1, wherein said wear insert extends continuously circumferentially about [[the]] a circumference of said first circumferential surface.  

10.  A turbine assembly comprising: 
a compressor section; 
a turbine section coupled downstream of said compressor section; and 
a combustor comprising a plurality of cans coupled in flow communication between said compressor section and said turbine section, a first can of said plurality of cans comprising a sleeve assembly defining a central axis and comprising: 
a first duct comprising a first circumferential surface, a first radial surface, and a second radial surface, said first and second radial surfaces extending radially inward from said first circumferential surface and defining a recessed groove axially therebetween; 
a second duct comprising a second circumferential surface, said first circumferential surface radially overlapping said second circumferential surface such that first duct and said second duct collectively define a continuous combustion chamber therein, the continuous combustion chamber configured to receive high temperature gases flowing therethrough; and 
a wear insert removably coupled to said first circumferential surface and comprising a first radial edge and a second radial edge, said wear insert positioned within the recessed groove of said first duct, wherein said first radial edge engages said first radial surface and said second radial edge engages said second radial surface to inhibit axial movement of said wear insert within said recessed groove, said wear insert extending radially from the recessed groove to engage said second circumferential surface, 
wherein said wear insert comprises a rectangular cross section having an axial length, parallel to the central axis, and a radial width, wherein the axial length is greater than the radial width.  

16. - - CANCELED - - 

17.  The turbine assembly in accordance with Claim 10, wherein said wear insert extends continuously circumferentially about [[the]] an entire circumference of said first circumferential surface.  

20.  A method of assembling a sleeve assembly for a combustion system of a turbine assembly, said sleeve assembly defining a central axis, said method comprising: 
providing a first duct including a first circumferential surface, a first radial surface, and a second radial surface, the first and second radial surfaces extending radially inward from the first circumferential surface and defining a recessed groove axially therebetween; 
removably coupling a wear insert to the first circumferential surface, the wear insert including a first radial edge and a second radial edge, wherein said coupling comprises positioning the wear insert within the recessed groove of the first duct such that the first radial edge engages the first radial surface and the second radial edge engages the second radial surface to inhibit axial movement of the wear insert within the recessed groove; and 
positioning a second duct, including a second circumferential surface, adjacent the first duct such that the first circumferential surface radially over laps the second circumferential surface and the wear insert extends radially from the recessed groove and engages the second circumferential surface, wherein first duct and second duct collectively define a continuous combustion chamber therein configured to receive high temperature gases flowing therethrough,
wherein said wear insert comprises a rectangular cross section having an axial length, parallel to the central axis, and a radial width, wherein the axial length is greater than the radial width.  

21. - - CANCELED - - 

22. - - CANCELED - - 

Allowable Subject Matter
Claims 1-2, 6-13, 17-20, & 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 10, & 20, the prior art fails to teach, in combination with the other limitations of the respective independent claims, said wear insert comprises a rectangular cross section having an axial length, parallel to the central axis, and a radial width, wherein the axial length is greater than the radial width.
The closest prior art is Koenig 20100064693 (see non-final rejection mailed 10/6/2021).  In alternative interpretation of Koenig, the wear insert could be brush seal 2124 (Fig. 4).  The brush seal, however does not have the claimed rectangular cross section with the claimed relationship between axial length and radial width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741